      Case: 1:20-cv-01128 Document #: 23 Filed: 06/17/20 Page 1 of 3 PageID #:121




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHNNY FLORES, ARIEL GOMEZ and                       )
 DERRICK LEWIS, for themselves and others             )
 similarly situated,                                  )
                                                      )
         Plaintiffs,                                  )
                                                      )
 v.                                                   ) Case No. 1:20-cv-01128
                                                      )
 MOTOROLA SOLUTIONS, INC., and                        ) Honorable Charles R. Norgle Sr.
 VIGILANT SOLUTIONS, LLC,                             )
                                                      )
         Defendants.                                  )

          DEFENDANTS’ NOTIFICATION AS TO AFFILIATES PURSUANT
        TO FEDERAL RULE OF CIVIL PROCEDURE 7.1 AND LOCAL RULE 3.2

        Pursuant to Federal Rule of Civil Procedure 7.1 and Northern District of Illinois Local Rule

3.2, Defendants Motorola Solutions, Inc. (“Motorola”) and Vigilant Solutions, LLC (“Vigilant”)

hereby state that:

        1.      Vigilant is a wholly-owned subsidiary of Motorola.

        2.      Motorola does not have a parent corporation.

        3.      Motorola is a publicly-held corporation.

        4.      The entities that own more than 5% of the outstanding stock in Motorola are:

(a) The Vanguard Group; and (b) BlackRock, Inc. No other entity owns more than 5% of

Motorola’s stock.

        5.      BlackRock, Inc. is a publicly-held corporation, and owns more than 10% of

Motorola’s stock.
    Case: 1:20-cv-01128 Document #: 23 Filed: 06/17/20 Page 2 of 3 PageID #:122




Dated: June 17, 2020                        Respectfully submitted,

                                            MOTOROLA SOLUTIONS, INC. and
                                            VIGILANT SOLUTIONS, LLC


                                            By:_/s/ David C. Layden_____
                                               One of their attorneys

David C. Layden
dlayden@jenner.com
Andrew W. Vail
avail@jenner.com
Joshua M. Levin
jlevin@jenner.com
Reanne Zheng
rzheng@jenner.com
JENNER & BLOCK LLP
353 N. Clark St.
Chicago, Illinois 60654




                                        2
    Case: 1:20-cv-01128 Document #: 23 Filed: 06/17/20 Page 3 of 3 PageID #:123




                                CERTIFICATE OF SERVICE

       I, David C. Layden, an attorney, hereby certify that, on June 17, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ David C. Layden
                                                     One of Defendants’ Attorneys
